Exhibit 32 STATEMENT FURNISHED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q ofNYC Moda Inc. (the "Company") for the quarter ended October 31, 2012, the undersigned, in the capacity and on the date indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.Such Quarterly Report on Form 10-Q for the quarter ending October 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Quarterly Report on Form 10-Q for the quarter ending October 31, 2012, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: December 21, 2012 By: /s/ Zhenxing LIU Zhenxing LIU Principal Executive Officer Principal Financial Officer
